DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 01/13/2021 is hereby acknowledged.

Allowable Subject Matter
Claims 1-2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Cheon (US 2017/0170865 A1 cited in the submitted IDS) discloses a quadplexer (Fig. 1-3) comprising an antenna port coupled to an input port of an impedance matcher 110, a first output port of the impedance matcher been coupled to an input port of a first duplexer 121 and a second output port of the impedance matcher been coupled to an input port of a second duplexer 122, however falls to fairly teach or suggest, either  alone or in combination with other prior art of record, the limitation of:

“the input of the first receive filter element of the first filter structure and the input of the second receive filter element of the second filter structure are coupled to the common port of the quadplexer via the inductive element, an output of the first transmit filter element of the first filter structure and an output of the second transmit filter of the second filter structure are each coupled to the common port of the quadplexer” when considered in view of the other limitations as recited in claim 15. 
Dependent claims 2, 4-14 and 16-17 are allowable for at least their dependency on independent claims 1 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633